UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K/A (Mark One) [X] ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2015 [ ] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to EliteSoft Global Inc. (EXACT NAME OF REGISTRANT AS SPECIFIED IN CHARTER) Delaware (STATE OR OTHER JURISDICTION OF ORGANIZATION) 000-55240 (COMMISSION FILE	NO.) 47-1208256 (IRS EMPLOYER IDENTIFICATION INCORPORATION OR NO.) 18582 N.W. Holly St., Unit #202, Beaverton, Oregon 97006-7014, USA (ADDRESS OF PRINCIPAL EXECUTIVE OFFICES) (503) 830-2918 (ISSUER TELEPHONE NUMBER) Andes 3 Inc (FORMER NAME OR FORMER ADDRESS, IF CHANGED SINCE LAST REPORT) Securities registered under Section 12(b) of the Exchange Act: None. Securities registered under Section 12(g) of the Exchange Act: Common Stock, $0.0001 par value per share (Title of Class) -1- Table of Contents Check whether the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes[ ] No[ X] Check whether the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Exchange Act.Yes [ ] No [X ] Check whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes
